Citation Nr: 1601754	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-27 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of a left knee impact fracture, dislocation, and meniscal tear.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to October 2011.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO granted service connection for residuals of a left knee impact fracture, dislocation, and meniscal tear and assigned a noncompensable evaluation effective from October 2, 2011.

During the pendency of the appeal, the RO issued another rating decision in October 2015 and increased the evaluation to 10 percent effective from October 2, 2011.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains on appeal.  

The Board remanded the case for further development in May 2015.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The record indicates that there may be outstanding worker's compensation records.  In this regard, a May 2013 record from Union County Orthopaedic Group noted that the Veteran sustained a worker's compensation injury to his left knee in April 2013.  These records may be relevant to the Veteran's current appeal and should be requested on remand.

The record also shows that there may be outstanding and relevant private treatment records.  Specifically, the Veteran submitted a January 2012 VA Form 21-4142, Authorization and Consent to Release Information to VA, in which he listed Coney Island Hospital and Doshi Diagnostics.  In response to a request, Coney Island Hospital sent a private authorization form and stated that additional authorization was needed before the records could be obtained.  However, the record does not show that the RO ever notified the Veteran of this fact or provided him with a copy of the private authorization form.  There was no other attempt made.   Moreover, the record does not reflect that the RO requested records from Doshi Diagnostics.  Under these circumstances, the RO should make additional attempts obtain the treatment records from Coney Island Hospital and Doshi Diagnostics.  38 C.F.R. § 3.159(c)(1).

In addition, the July 2015 VA examiner stated that the Veteran had undergone left knee surgery in August 2014.  However, the record only contains records for an August 2013 left knee surgery.  The Veteran also reported in an October 2015 statement that he anticipated having another left knee surgery in the future.  On remand, the AOJ should seek clarification from the Veteran as to the dates of all left knee surgeries, to include information concerning whether he is scheduled to undergo any additional left knee surgery.

The Board further notes that the Veteran was last afforded a VA examination in July 2015 during which it was noted that he did not use any assistive devices.  However, since that time, he reported in an October 2015 statement that he wore a brace.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected left knee disability. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left knee disability.  

The AOJ should specifically request information related to any left knee surgeries that have been conducted, including the dates of any surgeries that have been performed or that are scheduled.  

The AOJ should also make a specific request for records from Coney Island Hospital for treatment in August 2010 and from Doshi Diagnostics for treatment in April 2011.  If the authorization forms previously signed by the Veteran have expired, the AOJ should request that he sign new authorization forms, including any private authorization form required by Coney Island Hospital.  

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA New Jersey Health Care System dated since July 2015.  

2.  The AOJ should attempt to obtain records regarding the Veteran' claim for worker's compensation benefits related to an April 2013 injury.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The examiner is also asked to evaluate any scars associated with the Veteran's left knee disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






